1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/09/2021, the amendment/reconsideration has been considered. No claims has been amended, newly added or canceled. Claims 52-71 are pending for examination as cited below.	
Response to Arguments
Applicant's arguments filed on 03/09/2021 have been fully considered but they are not persuasive. 
In remarks filed dated: 03/09/2021 applicant argues in substance that:
The cited art “Kap” does not disclose, “identifying user equipment that the user is likely to travel with to the second geographic location” as recited by independent claims 52 and 62.
Examiner respectfully disagree because “Kap” discloses, in [0004] There is provided a method for controlling one or more media files in a mobile device. The method comprises: predicting a future usage of the media files; ranking each media file according to a likelihood that the each media file is processed at a time and a location associated with the predicted future usages; preemptively downloading the media files to a local data storage device of the mobile device according to the ranking, and in order to satisfy a pre-determined time duration; location associated with the predicted future usage.
Therefore, it is noted that “Kap” ranks the media file according to the future usage of the media based on time and location. Furthermore, these media files are downloaded on the local data storage device respectively. Therefore, to understand it further consider, for example (Kap, [0024]) the user's commute from work back to the home destination is typically 30 minutes. Based on the predicted future usage, the mobile device consumes the media files during the target time of day in a given usage window. So by extension if user is driving he will not be preparing PowerPoint presentation on the mobile or he can’t give presentation while driving and selected device can be used based on the usage of media files.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplinger et al. (Pub. No.: US 2016/0014194 A1), hereinafter “Kap”.

As to claim 52. Kap discloses a method for providing content (Kap, abstract), the method comprising:

identifying a plurality of content items that are likely to be consumed at the second geographic location (Kap, [0004], preemptively downloading the media files to a local data storage device of the mobile device according to the ranking, and in order to satisfy a pre-determined time duration); 
identifying user equipment that the user is likely to travel with to the second geographic location (Kap, [0004], controlling one or more media files in a mobile device.); and 
causing to be stored, on the identified user equipment, the identified plurality of content items before the user travels to the second geographic location (Kap, [0004], processing, by the mobile device, the preemptively downloaded media file at the time and the location associated with the predicted future usage).

As to claim 53. Kap discloses, wherein determining that the user will travel from the first geographic location to the second geographic location comprises parsing electronic communications from a third party platform indicative that the user will be traveling to the second geographic location (Kap, [0032], At 430, based on entries in the electronic calendar, the mobile device determines when the mobile device is expected to leave the current connection to the low cost and high bandwidth wireless network.).

As to claim 54. Kap discloses, wherein parsing electronic communications from a third party platform comprises identifying at least one of the second geographic location, a date of travel, an airline name, or a purchase statement (Kap, [0034], while transitioning to next destination as determined by a calendar entry.).

As to claim 55. Kap discloses, wherein identifying the plurality of content items comprises determining that the plurality of content items is accessible to the user at the second geographic location (Kap, [0034], the mobile device may compare an estimated remaining time period it would take to get to a range of the next lower cost wireless network, e.g., the second pre-determined wireless network.).

As to claim 56. Kap discloses, wherein determining that the plurality of content items is accessible to the user at the second geographic location comprises comparing data corresponding to each content item of the plurality of content items to a database indicating geographic content restrictions for a content provider (Kap, [0035], with knowledge of the processed state and/or metadata of the consumed media files already downloaded, the application may use an available cellular (or higher cost) wireless data network in order to download additional data for the program).

As to claim 57. Kap discloses, wherein identifying the user equipment is based on at least one of weight, memory capacity, and display screen size of the identified user equipment (Kap, fig.3, [0016], The mobile device deletes media files based on a data storage pattern in the local data storage device (e.g., the memory device 361 shown in FIG. 3, etc.) of the mobile device.).

As to claim 58. Kap discloses, wherein causing to be stored, on the identified user equipment, the identified plurality of content items before the user travels to the second geographic location comprises transmitting instructions to store the identified plurality of content items before the user travels to the second geographic location (Kap, [0017], The mobile device further runs a method for predicting a user's subsequent media file usage activity using a time correlated historic usage analysis table).

As to claim 59. Kap discloses, wherein identifying user equipment is based on a historical record of user equipment used for travel (Kap, [0018], the mobile device program ranks each media file according to a likelihood that the each media file is processed at a time and a location associated with the predicted future usages.).

As to claim 60. Kap discloses, wherein providing for storage the identified plurality of content items to be consumed comprises determining to prioritize a subset of the plurality of content items for storage (Kap, [0018], At 110, the mobile device program ranks each media file according to a likelihood that the each media file is processed at a time and a location associated with the predicted future usages).

As to claim 61. Kap discloses, wherein determining to prioritize the subset of the plurality of content items for storage (Kap, [0018], At 110, the mobile device program ranks each media file according to a likelihood that the each media file is processed at a time and a location associated with the predicted future usages) comprises: 
determining a cost for each content item of the plurality of content items (Kap, [0033], At 440, the mobile device downloads the determined amount of data for off-line 
determining that the subset of the plurality of content items are lower in cost relative to other content items of the plurality of content items (Kap, [0033], the mobile device may minimize a chance to access a high cost wireless network, e.g., a cellular wireless data network.).

As to claims 62-71 are rejected for same rationale as applied to claims 52-61 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekiguchi et al. 		(US 2009/0165049 A1)
Rao et al.			(US 2014/0199980 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/
Primary Examiner, Art Unit 2446